Citation Nr: 1518878	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In May 2010, the Board remanded this case for further development.

In a January 2014 decision, the Board denied the Veteran's claim for a higher rating for his left knee disability and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMPR) requesting that the portion of the January 2014 Board decision that denied entitlement to a disability rating in excess of 10 percent for arthritis of the left knee be vacated and remanded.  This JMPR instructed that the part of the Board decision that denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for post-operative residuals of the left knee with instability not be disturbed.  In a December 2014 Order, the Court granted the motion, vacated the January 2014 Board decision, and remanded the case to the Board for further appellate review.

The January 2014 rating decision also remanded the issues of service connection for a lumbar spine disorder, an earlier effective date for the assignment of a 10 percent disability evaluation for tonsillectomy with chronic laryngitis, and entitlement to TDIU.  To date, no supplemental statement of the case has been issued with regard to these issues and they have not been recertified to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The rating criteria for arthritis of the knee allows for a rating higher than the existing 10 percent based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5101.  Limitation of flexion to no more than 30 degrees would warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In this case, however, the Veteran's reported symptoms are not easily translatable to the rating criteria.

The objective medical evidence of record shows limitation of left knee flexion to no less than 90 degrees and full range of extension.  See August 2010 VA examination.  The Veteran also has an antalgic gait, bony joint enlargement, crepitus, deformity, edema, malalignment, tenderness, pain at rest, instability, weakness, abnormal motion, guarding of motion, grinding, subpatellar tenderness, and meniscus effusion.  Id.  Additionally, the Veteran has reported severe flare ups every one or two months, lasting one or two days, during which he was unable to flex his knee.  Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In this case, the Veteran has reported a significant increase in symptoms during flare-ups.  It is unclear whether the additional functional limitations stemming from these flare-ups, which by his report occur less than two days per month, are the functional equivalent of regular limitation of flexion to no more than 30 degrees.  The Board is not qualified to equate the two and must therefore seek a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Additionally, it is unclear which of the Veteran's knee symptoms are more accurately attributed to the severe instability that has warranted a 30 percent rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.14 (prohibiting compensation for the same symptom under multiple diagnostic codes).  This should also be addressed by a medical professional.

Finally, if the Veteran's left knee arthritis symptoms cannot be adequately described within the framework of the schedular criteria, the RO or Appeals Management Center (AMC) may need to refer this claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the VA examiner who provided the August 2010 examination.  If she is unavailable, another qualified healthcare professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for another VA examination.  The examiner should address the following concerns:

a.  For each of the Veteran's left knee symptoms, clarify whether their functional impact is more aligned with limitation of motion or instability.

b.  The examiner should then consider every symptom that is not more accurately associated with the Veteran's severe left knee instability and, to the extent feasible, express these additional impairments in terms of the degree of additional range-of-motion loss.

c.  The examiner should also consider the Veteran's reported severe flare ups every one or two months, lasting one or two days, during which he was unable to flex his knee, and, to the extent feasible, express the additional functional impairments in terms of the degree of additional range-of-motion loss.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  If it is determined that the Veteran's left knee disability symptoms cannot be adequately described within the framework of the schedular criteria, refer his claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

